P.3d 840, 844 (2004) ("If essential information is left out of the petition
                    and accompanying documentation, we have no way of properly evaluating
                    the petition."). For this reason, we
                                ORDER the petition DENIED. 2



                                                                 Saitta




                                                                             A6162.4.          J.
                                                                 Pickering




                    cc:   Eighth Judicial District Court, Dept. 20
                          Hon. Charles Thompson, Senior Judge
                          Mueller Hinds & Associates
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




                          2We direct the clerk of this court to correct the caption on the docket
                    sheet to conform to the caption on this order.


SUPREME COURT
         OF
      NEVADA

                                                           2
(0) 1.947A    (e)